                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     DAVID L. COOK,                                     Case No. 19-cv-01370-RMI
                                   9                    Plaintiff,
                                                                                            ORDER DIRECTING CLERK TO
                                  10             v.                                         REASSIGN CASE
                                  11     CITY OF ANTIOCH, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          All named parties, including unserved defendants, must consent before a magistrate judge

                                  15   has jurisdiction under 28 U.S.C. § 636(c)(1) to hear and decide a case. See Williams v. King, 875

                                  16   F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction to dismiss case on initial

                                  17   review because unserved defendants had not consented to proceed before magistrate judge). It

                                  18   appears that this case requires a decision dispositive of one or more defendants or claims at this

                                  19   time (see Order of Dismissal with Leave to Amend (dkt. 11)), and consent of all parties has not

                                  20   been obtained. Accordingly, the Clerk of Court shall reassign this case to a district judge pursuant

                                  21   to the court’s assignment plan.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 18, 2019

                                  24

                                  25
                                                                                                    ROBERT M. ILLMAN
                                  26                                                                United States Magistrate Judge
                                  27
                                  28
